Citation Nr: 9905669	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left foot peroneal tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Daley


INTRODUCTION

The veteran had active service from June 1961 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection for multiple 
disabilities, effective July 1, 1991.  Pertinent to the 
instant appeal, the veteran disagreed with the assignment of 
zero percent evaluations for peroneal tendinitis of the left 
foot and muscular or tension headaches.  Per an RO rating 
decision dated in January 1996, a 10 percent evaluation was 
assigned for left foot peroneal tendonitis, effective July 1, 
1991 to June 27, 1995; a temporary total evaluation was 
assigned pursuant to Paragraph 30 from June 28, 1995 to 
August 30, 1995, and a zero percent evaluation was assigned 
thereafter.  That rating decision confirmed the denial of a 
compensable evaluation for headaches.  In a recent decision 
dated in October 1997, the rating assigned to the veteran's 
left foot peroneal tendonitis, was further amended to reflect 
resumption of a 10 percent disability evaluation upon 
termination of the temporary total evaluation, effective 
September 1, 1995.  Although each increase represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has expressed 
continued disagreement with the evaluations assigned to his 
service-connected left foot and headaches disorders.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left foot peroneal tendonitis is manifested by no more 
than a moderate limitation of foot motion, subjective 
complaints of pain and swelling, and contracture of the 
gastroc soleus muscle, but without x-ray evidence of 
degenerative foot changes or additional functional 
impairment.

3.  The veteran suffers from frequent headaches, 
characterized as migraine, but not prostrating in nature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left foot peroneal tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.56, 4.71a, 4.73, Diagnostic Codes 5003, 5024, 5271, 5311 
(1998).

2.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124, Diagnostic Code 8100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect complaints 
relevant to headaches and left foot problems.  One service 
record indicates complaints relevant to the left Achilles 
tendon.  Another service record includes a diagnosis of 
muscular or tension headaches.  On a report of medical 
history, completed upon retirement in May 1991, service 
personnel noted that the veteran had experienced "occasional 
mild" headaches since 1986, treated with Tylenol, and 
without no complications or sequelae.  Service personnel also 
noted the presence of non-incapacitating bursitis in joints 
to include the ankles.

In a decision dated in August 1992, the RO established 
service connection for headaches, characterized as muscular 
or tension in nature, and evaluated as zero percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100; and for 
peroneal tendinitis of the left foot, evaluated as zero 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5024.  Both grants of service connection were made effective 
July 1, 1991.  The decision was based on review of the 
veteran's service medical records, and a report of VA 
examination dated in March 1992. 

At the time of VA examination in March 1992, the veteran 
complained of recurring headaches.  He also complained of 
neck pain.  The report of examination includes notation that 
the veteran had hypertension, controlled on therapy.  
Examination revealed full ranges of motion of all joints of 
the upper and lower extremities, without evidence of 
swelling, deformity or instability.  There was no evidence of 
peripheral edema.  Reflexes, strength and sensation in the 
upper and lower extremities were normal.  The veteran 
described two kinds of headaches:  1) primarily frontal over 
either the right or left eye; and 2) occipital, with 
radiation down the neck.  He denied nausea, vomiting, 
photophobia or focal symptoms.  He stated that the headaches 
could last anywhere from hours to days.  The examiner 
commented that it was unclear whether the headaches were 
related to stress.  The veteran reported using over-the-
counter Motrin, with some relief.  Neurologic examination 
revealed the cranial nerves II to XII to be intact.  The 
impression was that complaints of frontal headaches could be 
related to sinus problems, although the veteran reported that 
they came and went independent of nasal congestion.  The 
examiner further opined that the symptom complexes were not 
consistent with vascular headaches or cluster headaches, but 
were most consistent with muscular or tension headaches.

In connection with orthopedic examination conducted in March 
1992, the veteran complained of left foot pain, in the 
outside of the foot, just under the malleolus, and also 
complained of ankle swelling.  The veteran described it as a 
dull ache, intermittent with daily ambulation, but 
exacerbated by periods of increased activity.  He reported 
that his symptoms were usually relieved with Motrin in three 
to four days.  He stated that the last episode was 
approximately three weeks earlier.  The veteran indicated 
that the Motrin helped him considerably and that he was able 
to perform his activities of daily living and eventually 
return to sporting activities without difficulty.  
Examination revealed mild tenderness along the course of the 
peroneus brevis tendon just distal to the lateral malleolus 
and extending to the insertion of the base of the fifth 
metatarsal.  There was also some minor tenderness on the 
anterior aspect of the ankle joint in the area of the fibula.  
There was 5/5 muscle strength including the peroneal muscles 
on the left side.  There was a full range of foot and ankle 
motion, without crepitus.  There was evidence of some minor 
tenderness in the ankle joint with inversion and eversion.  
The fifth metatarsal bases was nontender.  There was no 
evidence of ecchymosis, edema or deformity.  The veteran was 
able to stand on his toes and heels, pronate and supinate his 
foot without difficulty .  His gait was nonantalgic and 
appeared normal.  The diagnosis was chronic peroneal 
tendonitis of the left foot.  X-rays were negative for 
arthritic or other abnormalities of the left foot. 

A private record dated in March 1993 indicates that the 
veteran complained of bilateral ankle swelling with 
associated pain, decreased at night.  Examination revealed 
ankle tenderness, without edema.

In November 1994, the veteran testified at a personal 
hearing.  He reported having headaches at least two or three 
times a week.  Transcript at 2.  He stated that Motrin seemed 
to help his headaches.  Transcript at 3.  He reported pain in 
his left foot, between the joint and the ball on the outer 
side.  He stated that his foot problems caused him to limp 
and that he was unable to put pressure on it.  He indicated 
that he put padding in his shoes, over-the-counter type, to 
ease his pain.  Transcript at 7.  He also reported ankle 
swelling after working on his feet for any period of time.  
Transcript at 8.  

Private records dated in March and April 1995 pertain to the 
veteran's complaints of bilateral foot pain and calluses on 
both feet.  A record dated in March indicates the presence of 
calluses on the fifth toes of both feet.  A record dated in 
April includes notation of a bilateral fifth hammertoe 
deformity.  In June 1995, the veteran underwent bilateral 
fifth hammertoe correction.  Follow-up records indicate 
satisfactory healing.

In June 1995, the veteran presented at the VA with a history 
of hypertension and complaints of a light headache.  He 
reported that he had been out in the sun waiting for a bus 
for one and 1/2 hours.  The impression was stable "wt/HTN."

In July 1995 the veteran reported for a VA examination of his 
joints.  The VA examiner noted that the veteran had a 
diagnosis of peroneal tendonitis on the left, with associated 
bilateral hammertoe deformities.  The examiner commented that 
the veteran was in surgical shoes and that his feet were 
bandaged subsequent to bilateral hammertoe corrections of the 
fifth toes.  The examiner noted "very minimal tenderness of 
the peroneal tendons," but stated that it was "difficult to 
really assess this, in view of the fact of having the surgery 
on the fifth toe.  This should be re-assessed later, and at 
this time it appears to be realitvely (sic) quiescent."  The 
pertinent diagnosis was minimal left peroneal tendonitis.  X-
rays of the left foot were normal except of evidence of 
osteotomy distal end proximal phalanx of the fifth toe, with 
sharp margins.

Also in July 1995, the veteran underwent neurologic 
evaluation of his headaches.  He complained of pulsatile or 
throbbing pain, right greater than left, temporal or orbital 
in location, varying in severity from mild to severe.  He 
denied associated nausea, vomiting or visual aura, but 
complained of photophobia.  He reported occurrence of about 
two to three times per week, lasting from one to three days 
and stated that his headaches were aggravated by stress, 
without other known aggravating factor.  He reported that he 
stopped driving a paratransit van in November 1994 due to his 
headaches.  He stated that Motrin gave him some relief.  
Examination revealed that the cranial nerves II through XII 
were normal; VIII was not tested.  Motor examination was 
normal and pinprick testing in all four extremities was 
normal.  There was no evidence of weakness; the examiner 
noted it was difficulty to test toe-and-heel walking due to 
recent foot surgery.  The diagnosis was headaches, stated to 
be probably migraine in type.  The examiner commented that 
the unilateral throbbing nature of the headache, as well as 
the associated photophobia, suggested that there was a 
vascular component to the headaches, but that the more 
prolonged nature of the headaches might suggest a 
superimposed muscle contraction or tension headache. 

On August 14, 1995, the veteran was seen at a VA medical 
facility for complaints of headaches and nasal congestion.  
The following day he again complained of headaches, becoming 
more frequent (three to four times a week) and accompanied by 
light and noise sensitivity.  The examiner noted the 
veteran's history of sinusitis and hypertension, treated by 
medication.  The diagnosis was atypical migraine.  An October 
1995 neurology clinic follow-up record indicates some relief 
of the headaches with Naprosyn.  The veteran denied any 
visual symptoms, focal weakness or numbness associated with 
his headaches.  The assessment at that time was mixed 
headache.  A record dated in January 1996 reflects that the 
veteran complained of dizziness and headache.  He reported 
that he had forgotten to take his blood pressure medication 
that day.  A March 1996 record notes that the veteran's 
hypertension medication also helped to relieve his headaches.  
He also reported that his headaches were sometimes relieved 
with sleep.  The diagnosis was atypical migraine.  

In September 1997, the veteran presented for VA examination 
of his left foot.  The veteran reported that the deformity of 
his toes and most of the difficulties in his little toes were 
relieved by his foot surgery.  He reported that the pain in 
the lateral aspect of both feet had continued.  The examiner 
noted that hammer toe corrections had been successful; x-rays 
reflected such correction.  There was evidence of a small 
flake of calcium just medial to the head of the fifth 
metatarsal, stated to be probably secondary to the foot 
surgery.  There was no evidence of arthritis or exostosis by 
x-rays.  Examination revealed tenderness on palpation and 
strain of the peroneal muscles, especially at the insertion 
into the base of the fifth metatarsal.  The veteran had a 
bilateral limitation of dorsiflexion; he was able to 
dorsiflex to only eight degrees on the left.  The peroneus 
brevis as the more tender.  Upon standing the veteran's feet 
were balanced.  He had difficulty walking on his heels, but 
was able to walk on his toes.  The pertinent diagnosis was 
bilateral peroneal tendinitis.  The VA examiner stated that 
the veteran had continuing peroneal tendinitis bilaterally, 
as well as contraction of the gastroc solius muscles, stated 
to possibly be either secondary to the peroneal tendinitis or 
to be a cause of peroneal tendinitis.  The examiner noted 
that the veteran's hammer toe deformities were asymptomatic.  

In September 1997, the veteran also underwent neurologic 
examination relevant to the nature and severity of his 
headaches.  The examiner noted that the veteran had no clear 
visual aura associated with his headaches but occasionally 
complained of "black dots in his eyes before or during the 
headaches."  The veteran reported headaches occurring on the 
right greater than the left frontal and periorbital region.  
He described a throbbing quality.  He reported associated 
photophobia and phonophobia, without nausea or vomiting.  He 
stated that the headaches varied in severity from mild to 
severe.  On average he reported having approximately three 
headaches a week, with two of the three being severe in 
nature.  He stated that the severe quality of the headache 
may last several hours, but the "entire headache on average 
lasts approximately 24 hours."  He reported partial relief 
with Motrin.  The examiner noted that the veteran's headaches 
occurred with and without sinusitis symptoms.  The veteran 
was unaware of any association with his high blood pressure 
being out of control.  He indicated that his high blood 
pressure was stable, without significant change.  He denied a 
family history of migraines.  Examination revealed normal 
central nerves II through XII; VIII was not being tested.  
Motor and sensory examination was normal.  Cerebellar finger-
to-nose and rapid alternating movement testing was normal.  
The veteran's gait was normal; the examiner noted some 
difficulty with toe walking due to pain in the feet.  The 
impression was headaches, probably predominantly migraine in 
type.  The examiner stated that such were unrelated to 
hypertension or sinusitis and indicated that the headaches 
were only partially controlled with medication.

Analysis

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking increased ratings, since his appeal 
arises from the original assignment of percentage ratings for 
the disabilities in question.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board notes that in the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Further, all 
action requested in the Board's April 1997 remand has been 
satisfactorily completed.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a) or under Stegall v. West, 
11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.  In each case, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In Fenderson v. West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Left Foot Peroneal Tendonitis

The veteran is service-connected for left foot peroneal 
tendonitis.  He contends that his foot pain, along with 
swelling, result in disability in excess of the currently 
assigned 10 percent.  At the time of the initial grant of 
service connection, such was evaluated solely under 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  The Schedule does 
not contain a diagnostic code specific to tendonitis.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  Diagnostic 
Code 5024 provides for evaluation of tenosynovitis, which is 
rated on limitation of motion of the affected parts, like 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Tenosynovitis involves parts of the anatomy which 
are located near the tendons and affect similar functions.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable diagnostic 
codes, a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  Id.  Limitation of ankle motion, the affected part 
in this instance, is evaluated under Diagnostic Code 5271.  
Moderate limitation of motion warrants assignment of a 
10 percent disability rating; a 20 percent evaluation is 
assigned for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Normal ankle motion is defined under 
the Schedule as follows:  dorsiflexion from zero to 20 
degrees; plantar flexion from zero to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (1998).

In this case the record is absent x-ray evidence of 
degenerative changes or a competent diagnosis of left 
foot/ankle arthritis.  A review of the report of examination 
dated in March 1992 shows that the veteran had a full range 
of left foot/ankle motion at that time.  However, in 
connection with recent examination, the veteran demonstrated 
only eight degrees of dorsiflexion on the left.  Such is 
slightly less than one-half of the defined normal of left 
ankle dorsiflexion.  38 C.F.R. § 4.71a, Plate II.  Limitation 
of left ankle motion to approximately one-half of the stated 
normal is most consistent with motion restriction 
characterized as moderate under Diagnostic Code 5271 and 
warranting assignment of a 10 percent evaluation.  To support 
a finding of marked limitation of motion, evidence of more 
severely restricted left ankle movement is necessary.

The Board notes that the veteran's left foot disorder is 
currently characterized as peroneal tendonitis, with 
contracture of the gastroc soleus muscle.  The RO, in its 
rating decision dated in October 1997, assigned the veteran's 
current 10 percent disability evaluation under Diagnostic 
Code 5024-5311.  38 C.F.R. § 4.27 (1998) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Diagnostic Code 
5024 is discussed above.

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a zero percent 
rating is warranted for slight injury to the posterior and 
lateral crural muscles and muscles of the calf, to include 
the gastrocnemius and soleus, the peroneus longus and the 
peroneus brevis (Muscle Group XI).  Moderate impairment 
warrants assignment of a 10 percent evaluation; moderately 
severe impairment warrants assignment of a 20 percent 
evaluation, and severe impairment warrants assignment of a 30 
percent rating.  The function of muscles in Muscle Group XI 
include propulsion, plantar flexion of foot, stabilization of 
arch, flexion of toes, and flexion of knee.  Id.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe consistent with factors set 
out in 38 C.F.R. § 4.56 (1998).  The rating criteria for 
muscle group injuries were changed, effective July 3, 1997.  
62 Fed.Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of these changes were to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 
Fed.Reg. No. 106, 30235-30237.  Thus, consideration of the 
amended muscle group evaluative criteria results in no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991). 


As revised, 38 C.F.R. § 4.56 provides, in pertinent part, 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  The levels of disabilities 
are defined as follows:

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound  by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment  of wound.  Record 
of consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally  
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56(d), as amended at 62 Fed. Reg. 30235 (June 
3, 1997).  

Notably, the criteria under 38 C.F.R. § 4.56 reflect 
contemplation of actual injury to muscle structure, such as 
that caused by a gunshot or shrapnel wound.  In this case, 
the veteran's tendonitis, although causing muscle impairment, 
is clearly not the result of any through-and-through wound or 
injury involving muscle penetration.  It appears that the RO 
included consideration of 38 C.F.R. § 4.73, Diagnostic 
Code 5311 based on the veteran's consistent complaints of 
left foot muscular pain and swelling, and objective evidence 
of muscle tenderness and contraction of the gastroc soleus as 
diagnosed in connection with recent VA examination.  To 
warrant a 10 percent evaluation under that code, evidence 
would need to show one or more of the cardinal signs and 
symptoms of muscle disability such as loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  At 
the time of examination in September 1997, the veteran had 
difficulty with toe walking during neurological examination, 
but such was stated to be due to pain.  Nevertheless, his 
gait was normal.  Motor and sensory testing was normal, 
without notation of weakness at that time.  Motor examination 
was also normal at the time of examination in July 1995.  
Similarly, at the time of examination in March 1992, the 
veteran had full muscle strength, to include specifically his 
left peroneal muscles.  At that time, the veteran reported 
that he was able to perform his daily activities, taking 
Motrin for foot pain as needed.  He stated that such allowed 
him to return to sporting activities "without difficulty."  
There is no competent evidence of a loss of muscle tissue, 
atrophy, weakness or other cardinal signs of muscle 
impairment, with the exception of the veteran's continued 
complaints of foot pain.  The other criteria listed under 
38 C.F.R. § 4.56 pertain to symptoms and manifestations of 
more invasive muscular injury such as deep tissue scarring, 
fascial adherence, etc., and provide no basis for assignment 
of an evaluation higher than 10 percent under Diagnostic Code 
5311.  In fact, it does not appear that the veteran's 
manifestations, as shown in the complete record, are most 
closely analogous to the criteria listed under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered which rating code is 
"more appropriate" to evaluation of the veteran's disability, 
noting that the RO has included recitation of both the muscle 
injury and limitation of motion codes in the December 1997 
supplemental statement of the case.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Given the recent manifestation of 
limitation of motion of the left ankle, in conjunction with 
the veteran's ongoing complaints of pain, the Board finds 
that application of 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
as applied through Diagnostic Codes 5003, 5271 are more 
consistent with the history and characterization of the 
veteran's disability, and certainly more consistent with the 
objective evidence of limitation of foot motion and his 
diagnosis of tendonitis.  As indicated above, the veteran's 
limitation of foot/ankle motion is no more than moderate, 
warranting assignment of no more than a 10 percent evaluation 
under Diagnostic Code 5271.

Here the Board recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Here, the Board acknowledges that the veteran has 
consistently complained of left foot pain.  In March 1992, he 
reported that his foot pain, intermittent with daily 
ambulation, was exacerbated by periods of increased activity.  
However, he stated that with the use of over-the-counter 
Motrin he was able to return to his daily activities and even 
to participate in sports.  In other statements the veteran 
has reported swelling in his ankle after prolonged standing.  
None of the competent medical evidence includes objective 
confirmation of such swelling.  In July 1995, the VA examiner 
noted only "minimal" left peroneal tendonitis.  Recently, 
the VA examination noted tenderness upon examination of the 
left foot, particularly the peroneus brevis.  That examiner 
also noted tightness in the gastroc solius.  However, in 
conjunction with that examination, there was no evidence of 
motor or sensory impairment such as weakness.  The medical 
evidence throughout the appeal period does not show any left 
foot deformity.  Nor, despite complaints of pain upon certain 
heel or toe standing, has the veteran evidenced any 
instability or incoordination.  Rather, his complaints are 
predominantly of pain and swelling.  Even with such 
complaints of pain and swelling, no objective limitation of 
motion was shown until the report of recent examination in 
September 1997.  As such, the veteran's limitation of motion, 
slightly less than half of the normal, is shown by the 
evidence to be no more than moderate under Diagnostic Code 
5271.  There is no objective evidence of additional 
functional loss caused by the veteran's complaints of pain on 
use; rather, he has testified being able to control his pain 
with the use of Motrin and has not reported an inability to 
perform daily activities.  Thus, an evaluation in excess of 
10 percent for moderate limitation of left ankle motion is 
not warranted based on 38 C.F.R. § 4.40, 4.45, 4.59.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the veteran's 
disability is manifested by a limitation of left ankle motion 
and complaints of muscular pain.  Such result in no more than 
moderate impairment.  As set out above, the veteran's current 
10 percent evaluation is based upon consideration of his 
complaints, in conjunction with the objective evidence 
showing a limitation of motion, without objective 
confirmation of additional impairment.  He has demonstrated 
no separately disabling symptoms attributable to neurologic, 
muscle or scar impairment.  Thus, separate evaluations under 
alternate or addition diagnostic codes are not warranted.  
Id.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The evidence in this case fails to show that the 
veteran's left ankle, in and of itself, now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id. 


Headaches

The veteran contends, in essence, that he should be awarded a 
compensable evaluation for service-connected migraine 
headaches based on the frequency of such headaches and the 
resulting interference in his activities.  The veteran is 
service-connected for headaches, evaluated aszero percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Pursuant to Board remand, a VA neurologic examiner opined the 
veteran's headaches to be predominantly migraine in type, 
thus appropriately evaluated under Diagnostic Code 8100.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Under 
Diagnostic Code 8100, a zero percent evaluation is warranted 
for migraine headaches with less frequent attacks.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  Id.

Evaluations under Diagnostic Code 8100 are generally based on 
the frequency of migraine attacks.  The Board does not 
question the credibility of the veteran in reporting 
headaches approximately three times a week.  However, the 
evaluatory criteria for compensable evaluations specifies 
that the attacks be prostrating in nature.  The veteran has 
reported that his headaches range in intensity from mild to 
severe.  Although complaining of some associated photophobia 
or phonophobia, he has consistently denied associated nausea, 
vomiting or identified focal symptoms.  He has stated that 
the "severe" quality of his headaches last only several 
hours, even where the "entire headache" may last for days.  
He has not reported having severe headache attacks wherein 
the severe quality lasts for days and renders him unable to 
work or otherwise function.  He has reported improvement, at 
least partial relief, with Motrin, sleep, resting in a dark 
room, or, at times, with his hypertension medication.  He 
does not appear to be taking prescribed medication or 
following other prescribed specialized treatment for his 
headaches.  Notably, he has reported being able to continue 
performing his teaching duties with a headache until he has a 
free period when he can rest.  In short, the veteran has not 
reported manifestations consistent with prostrating migraine 
attacks to warrant assignment of a compensable evaluation 
under Diagnostic Code 8100.

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  Additionally, for the reasons 
specified herein above, i.e., that the veteran is able to 
control his headaches without significant prescription 
medications or formal medical intervention, and even while 
performing his job functions, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  

Other Matters

The Board concludes by noting that in evaluating the 
veteran's disabilities at issue herein, the Board considered 
all the evidence of record, to include the service medical 
records and the records of post-service medical treatment and 
evaluation to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson.  As the Board has not 
herein assigned any increase in the assigned evaluations, and 
as the effective date of the assigned evaluations is 
established in tandem with the effective date of service 
connection, the question of staged ratings is not at issue:  
The veteran is in receipt of one continuous percentage 
rating.  Fenderson v. West, slip op. at 18.



ORDER

An evaluation in excess of 10 percent for service-connected 
left foot peroneal tendonitis is denied.

A compensable evaluation for service-connected headaches is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

